Citation Nr: 1534022	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for disability of the right little finger.  

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a prostate disability.  

5.  Entitlement to service connection for a skin disability, to include tinea corporis.  

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease.  

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for hypothyroidism.

10.  Entitlement to service connection for a back disability.  

11.  Entitlement to service connection for bilateral shoulder disability.

12.  Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Colombia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2015, a Board hearing was held before the undersigned; a transcript of the hearing is of record.   At the hearing and in a separate April 2015 statement, the Veteran indicated that he was withdrawing his claim for service connection for eye sight disability/vision loss.  Consequently, this claim is no longer on appeal before the Board.     

FINDINGS OF FACT

1.  The Veteran is not shown to have asthma.     

2.  Chronic little finger, prostate, sinus and skin (other than pseudofolliculitis barbae) disabilities were not shown during service and any current little finger prostate, sinus or skin disabilities are not shown to be related to service.     

3.  The Veteran's GERD with H pylori, hypertension and hypothyroidism were not shown in service or soon thereafter and are not shown to be related to service.  

 4.  The Veteran's current tinnitus is reasonably shown to have begun in service.

5.  Although the Veteran did experience some level of bilateral knee and low back problems during service and also has reported experiencing bilateral shoulder pathology during service, his current low back disability and bilateral knee disabilities, and any current bilateral shoulder disability, are not shown to be related to the problems experienced during service.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for disability of the little finger, prostate disabilty, sinus and skin disability, to include tinea corporis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.   The criteria for entitlement to service connection for gastrointestinal disability, including GERD with H pylori, hypertension and hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for entitlement to service connection for low back disability, bilateral knee disability and bilateral shoulder disability have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Asthma

During the April 2015 Board hearing, the Veteran testified that he was diagnosed with asthma soon after service.  However, he indicated that he does not have any current problems with asthma and actually stopped having such problems in the 1990s.  

There is also no medical evidence tending to indicate that the Veteran currently has asthma.  Accordingly, as current asthma is not shown, the Board does not have a basis for awarding service connection.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992).

B.  Little finger, sinus, prostate and skin disability

At the April 2015 Board hearing, the Veteran asserted that he does have some level of current right little finger disability, reporting that he was unable to straighten out the finger and that when making a fist, he could not get the finger to touch his palm.  He reported that during service, the finger was injured when hit by a basketball and that he did experience trouble with the finger after the injury.  He indicated that he thought at the time that the finger was just sprained so he did not seek medical attention for it.  However, in retrospect, he believed he may have fractured it.  Additionally, the Veteran appeared to indicate that a private physician had recently informed him that it appeared that he had fractured the finger in the past.  

The service treatment records are silent for any right finger injury, with the Veteran's August 1982 separation examination including a finding of normal upper extremities.  Also, on his August 1982 report of medical history at separation, the Veteran did not report any problem with the finger and certified that he did not have any current broken bones, current bone, joint or other deformity or any lameness.  Thus, in the absence of any report by the Veteran at separation that there was a problem with the finger and given the specific separation examination finding to the contrary, the evidence weighs against a finding that a chronic right finger disability was present at the time of separation.  

The evidence also does not show that any current right finger disability is otherwise related to service.   In this regard, there is no medical evidence of record even suggesting a relationship between any current right finger disability and service.  Also, to the extent the Veteran is asserting that he has experienced a continuous right finger problem since injuring it while playing basketball in service, the evidence does not support this assertion.  Once again, the finger was specifically found to be normal at the Veteran's August 1982 separation examination and the Veteran did not report any trouble with it on his August 1982 report of medical history at separation.  

Additionally, and more importantly, the post-service medical evidence does not contain any documentation indicating or even suggesting that the Veteran has been suffering from an ongoing finger problem dating back to a basketball injury during service.  Further, there is also no lay evidence tending to corroborate the Veteran's apparent assertion of such continuity of right little finger symptomatology.  Thus, to the extent the Veteran is asserting the presence of such continuity since the basketball injury in service, the Board does not find this assertion accurate.  The Board is not finding the Veteran dishonest; only that his memory is inconsistent with the much more contemporaneous August 1982 medical history report.  

Moreover, to the extent the Veteran is otherwise asserting that he has a current little finger disability related to service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, given that a chronic right little finger disability was not shown in service and any current right little finger disability is not shown to be otherwise related to service, the Board does not have a basis for awarding service connection.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

Regarding sinus disability, the service treatment records do not show any treatment, evaluation or complaints of specific sinus problems or allergies.  The Veteran did experience some upper respiratory infections.  At the August 1982 separation examination, the head, face, nose, sinuses, mouth, throat and ears were all found to be normal.  

On his August 1982 report of medical history at separation, the Veteran reported that he had not had and did not currently have any sinusitis, hay fever or ear, nose or throat trouble, providing importantly factual evidence against his own current claim.  

During the April 2015 Board hearing, the Veteran testified that he did experience sinus-related symptoms during service, including congestion, inability to breathe, watery eyes and "swelling."  He also reported that he was given "sinus pills."  Additionally, he reported that he saw a private doctor for sinus problems soon after service but that records of this treatment were not available.  

Given that the Veteran was not diagnosed with any specific sinus pathology during service (as opposed to acute upper respiratory infections); given that his sinuses were specifically found to be normal at his separation examination; and given that he did not report any history of sinus problems on his report of medical history at separation, the evidence indicates that a chronic sinus disability was not present during service.  

Also, while recent private medical records show that the Veteran does suffer from current sinus headaches, there is no indication that such current sinus symptomatology is in any way related to his military service.  Additionally, to the extent that the Veteran is asserting that he has experienced continuity of sinus pathology since service, the Board finds this assertion inaccurate.  As mentioned, on his report of medical history at separation, the Veteran specifically indicated that he did not have any history of sinus problems, thus providing a report of his sinusitis history much more contemporaneous to service than his recent testimony.   

Further, there is no medical evidence of record that even suggests that any current sinus disability is otherwise related to service.  Moreover, to the extent the Veteran is otherwise asserting that he has a current sinus disability related to service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, given that a chronic sinus disability was not shown in service and any current sinus disability is not shown to be otherwise related to service, the Board does not have a basis for awarding service connection.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

Regarding prostate disability, the Veteran has testified that he began having problems with urinary frequency in 1982 while still in service.  He also reported that soon after service, he received medication for this problem from a private physician (from whom treatment records are not available).  Additionally, the Veteran indicated that at some point this physician opined that the Veteran had an enlarged prostate and that this condition was linked to military service, finding that the Veteran had actually strained the area during service.  Further, the Veteran reported that he has been currently diagnosed with an enlarged prostate. 

The service treatment records do not show any complaints or findings of urinary frequency, prostatitis or other prostate problems, with the August 1982 separation examination indicating that the genitourinary system was normal.  

Also, the Veteran specifically indicated on his August 1982 report of medical history at separation that he did not have and had never had any frequent or painful urination, again providing important factual evidence against his own claim. 

Given this specific report, much more contemporaneous to service, the Board does not find accurate the Veteran's current report of urinary frequency during service and continuity of urinary frequency since service.  Additionally, given this inaccuracy, the Board also does not find accurate the Veteran's report of the private physician linking urinary symptoms to service on the basis of some type of strain to the area.  Consequently, the evidence indicates that a chronic prostate disability was not shown in service.  

Further, there is no medical evidence of record even suggesting that any current prostate disability is otherwise related to service.   Moreover, to the extent the Veteran is otherwise asserting that he has a current prostate disability related to service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Accordingly, given that a chronic prostate disability was not shown in service and any current prostate disability is not shown to be otherwise related to service, the Board does not have a basis for awarding service connection.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

Regarding skin disability (other than pseudofolliculitis barbae (PFB), which is already service-connected)), the Veteran has testified that he experiences recurring rashes in the groin area and on the back, with more recent recurrence on the arms.  He also reported that he experienced rashes in the military but that he did not go to sick call for them.  Additionally, he indicated that sometime fairly soon after service he did see a doctor for the skin problems and he was prescribed some skin cream and an antibiotic.  (He also noted that records of this treatment are not available).  Further, he indicated that the condition had more recently recurred on his arms and he had received steroid treatment for it.  

The service treatment records do not show any skin problems aside from pseudofolliculitis barbae.  On his August 1982 report of medical history at separation, the Veteran did not report any prior skin problems and specifically indicated that he had not had any "skin diseases."  Given this specific report contemporaneous to service, the Board does not find accurate the Veteran's report of experiencing the recurring rashes during service.  For this same reason, the Board does not find accurate the Veteran's apparent report of continuity of rash symptomatology (on a recurrent basis) dating since service.  Thus, manifestation of a chronic skin disability during service and continuity of skin symptomatology since service is not established.  Additionally, there is no medical evidence even suggesting the presence of a current skin disability (other than PFB) that is otherwise related to service.  Moreover, to the extent the Veteran is otherwise asserting that he has a current skin disability related to service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, given that a chronic skin disability (other than PFB) was not shown in service and any current skin disability (other than PFB) is not shown to be otherwise related to service, the Board does not have a basis for awarding service connection.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

C.  Tinnitus

The Veteran asserts that his current tinnitus began during service.  He has also indicated that he was engaged in deck grinding during service, which involved significant noise exposure, and that he believes the tinnitus resulted from this noise exposure.  As tinnitus is a subjective phenomenon, the Veteran is competent to report the history of its onset and that it has been continuously present since service.  A March 2012 VA audiologist did opine that the tinnitus was less likely than not due to military service.  However, given the Veteran's specific report of onset of tinnitus during service and continuity of symptomatology since service, and resolving reasonable doubt in his favor, service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303.  

D.  Hypertension, gastrointestinal disability, hypothyroidism

Regarding hypertension, the Veteran's service treatment records do not show findings of high blood pressure during service.  At his August 1982 separation examination, the Veteran's blood pressure was 118/76.  Also, at the April 2015 Board hearing, the Veteran testified that his hypertension began sometime in the early 2000s.  Additionally, there is no medical evidence, which even suggests that the Veteran's current hypertension is related to his military service.  Moreover, to the extent that the Veteran is asserting that his current hypertension is related to military service, as he is a layperson, without any demonstrated expertise concerning the etiology of hypertension, such an assertion may not be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, as hypertension was not shown in service or for many years thereafter and as current hypertension is not shown to be related to service, there is no basis for awarding service connection for this disability.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Similarly, the service treatment records are negative for the development of any chronic gastrointestinal disability during service.  Also, the Veteran has affirmatively testified that his GERD with H pylori developed in approximately 2000.  Additionally, there is no medical evidence even suggesting that this disability is any way related to the Veteran's military service.  

Further, to the extent that the Veteran is asserting that this current gastrointestinal disability is related to military service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, as GERD with H pylori was not shown in service or for many years thereafter, and as current GERD with H pylori is not shown to be related to service, there is no basis for awarding service connection for this disability.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The service treatment records are also negative for any findings of hypothyroidism or significant weight gain (a symptom attributed to the Veteran's current hypothyroidism).  Also, the Veteran has affirmatively testified that he believed he started to show signs of hypothyroidism in the mid-80s, subsequent to service, because at that point he did gain weight.  He has also indicated that he was not diagnosed with hypothyroidism until approximately 2000, providing more evidence against this claim.   

Additionally, there is no medical evidence even suggesting that this disability is any way related to the Veteran's military service.  Further, to the extent that the Veteran is asserting that this current hypothyroidism is related to military service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, as hypothyroidism was not shown in service and is not shown to otherwise be related to service, there is no basis for awarding service connection for this disability.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

E.  Low back, knee and shoulder disabilities

The Veteran is shown to have a current low back disability, diagnosed by a March 2012 VA examiner as lumbosacral spondylosis.  He is also shown to have disability of both knees, diagnosed as left knee degenerative joint disease and right knee strain, also by the March 2012 VA examiner.  However, after examination and review of the claims file and the service treatment records, the examiner concluded that the lumbar spine disability and knee disabilities were less likely than not related to the Veteran's military service.  

Regarding the back, the examiner reasoned that although the Veteran received treatment for low back pain over the course of a month during service, at the end of the treatment, the pain was noted as minimal and then the Veteran's separation examination did not show any back problems.  Regarding the knees, the examiner reasoned that the service treatment records did not show any chronic disability of the right knee.  Also, although the Veteran was found to be exhibiting left knee chondromalacia during service, the March 2012 VA examination showed pain/tenderness in the medial joint line that was not consistent with chondromalacia.  This medical opinion specifically weighs against the presence of a nexus between current back and bilateral knee disability and the Veteran's service.  

Additionally, although a private November 2012 private medical assessment includes a finding that the Veteran's joint pain and arthritis was most likely caused by his military service, the private physician who provided this opinion offered no rationale for it and there's no indication that he reviewed the Veteran's claims file in conjunction with providing it.  Instead, he appeared simply to base the opinion on the Veteran's report of having been involved in much running and jumping during his military service.  Consequently, the Board finds that the VA examiner's opinion must be afforded more probative value.  Moreover, although the Veteran appears to assert that his knee and back disabilities are related to service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, because the weight of the evidence is against the presence of a nexus between service and current low back or bilateral knee disability, the Board has no basis for awarding service connection for these disabilities.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).         

Regarding the bilateral shoulders, the Veteran has testified that his shoulder motion is limited to the point where he cannot raise either arm above his head.  This testimony indicates that the Veteran may be suffering from a current shoulder disability.  The Veteran also testified that he injured both shoulders during service while playing basketball.  He also thought that he fell and injured his shoulders during service.  Notably, the service treatment records are negative for any findings of shoulder problems or shoulder injury, with the Veteran's separation examination showing a normal musculoskeletal system, including normal upper extremities and a normal spine.  

Additionally, on his report of medical history at separation, the Veteran specifically reported that he did not have a painful or trick shoulder, again providing factual evidence of high probative weight against his own claim.  These records indicate that a chronic shoulder disability did not become manifest during service.  Further, to the extent the Veteran is currently asserting continuity of bilateral shoulder problems since service, the Board does not find this assertion accurate, given the negative August 1982 report of medical history, which is much more contemporaneous to service.

Moreover, there is no medical evidence indicating that any current shoulder disability is related to service, to include any basketball injury or fall therein.  (Notably, there is no indication that the November 2012 private medical assessment was referring to any problem with the shoulders and in fact, the private medical evidence of record is silent with respect to shoulder pathology).  Once again, although the Veteran appears to assert that he has a current bilateral shoulder disability related to service, as he is a layperson, without any demonstrated expertise concerning the etiology of such disability, such an assertion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, given that a chronic shoulder disability was not shown during service and a nexus between any shoulder injury during service and any current shoulder disability has not been otherwise established, the Board has no basis for awarding service connection for such disability.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA provided adequate notice in a letter sent to the Veteran in October 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Pursuant to both duties, the Veteran was provided with a hearing before the undersigned in April 2015. In Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board personal hearing, the undersigned fully explained the issue on appeal.  The Veteran presented detailed testimony and was questioned regarding the nature and etiology of his claimed disabilities.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing is harmless.

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and all available service treatment records are associated with the claims file as are private treatment records identified by the Veteran.  

VA has provided an examination with regard to the Veteran's claims for tinnitus, low back disability and bilateral knee disability.  Regarding the other claims, the evidence does not meet even the low threshold of tending to indicate that any of the claimed disabilities may be associated with an established event, injury, or disease in service or with another service-connected disability.  In this regard, the Veteran has made a bare assertion that such relationships exist.  However, there is no medical evidence even suggesting such a relationship and review of the evidence, particularly the service treatment records, indicates that continuity of symptomatology since service is not present for any of the disabilities claimed.  (See individual claims' analyses above).  Beyond this, even the exist of these problems is not indicated until many years after service.  Accordingly, a VA examination is not necessary in respect to any of these claims.  38 C.F.R. § 3.159(c)(4); See e.g. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims subject to this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.     

ORDER

Service connection for asthma is denied.

Service connection for disability of the right little finger is denied.  

Service connection for a sinus disability is denied.  

Service connection for a prostate disability is denied.  

Service connection for a skin disability, to include tinea corporis is denied.  

Service connection for tinnitus is granted.

Service connection for a gastrointestinal disability, to include gastroesophageal reflux disease is denied.

Service connection for hypertension is denied.

Service connection for hypothyroidism is denied.  

Service connection for a back disability is denied.   

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral knee disability is denied.   

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


